On October 19,1995, it was the judgment of this Court that the defendant is guilty of the offense of Burglary, a felony, Section 45-6-204, MCA, in that the defendant between July 10th and July 20th, 1995, knowingly entered or remained unlawfully in an occupied structure at 650 Forest Hill Dr., Somers, Flathead County, Montana, with the purpose to commit the offense of theft therein, contrary to Section 45-6-204, MCA, as set forth in the Information; and wherefore, it is the sentence of this court that the defendant shall serve twenty (20) years at the Montana State Prison. The defendant shall be given 83 days credit for time served in pre-sentence incarceration as of October 19, 1995. The Court further orders that the defendant shall have conditions placed upon him as conditions for his eligibility for parole as stated in the October 19,1995 judgment.
On May 23,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
It is the unanimous decision of the Sentence Review Division that the petition shall be dismissed without prejudice.
Done in open Court this 23rd day of May, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal